Citation Nr: 0839008	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1. Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for congestive 
cardiomyopathy, to include as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for bleeding gums.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and L.H.
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied the benefits sought on appeal.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in October 2007.  
The case has since been returned to the Board for appellate 
review.

A hearing was held on April 11, 2007, in Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The issue of entitlement to service connection for bleeding 
gums will be addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hypertension did not manifest in service or to a 
compensable degree within one year thereafter and has not 
been shown to be causally or etiologically related to 
military service or to a service connected-disorder.

3.  The veteran has not been shown to have congestive 
cardiomyopathy that is causally or etiologically related to 
his military service or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, may not 
be presumed to have been so incurred, and is not proximately 
due to, the result of, or aggravated by a service-connected 
disability. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

2.  Congestive cardiomyopathy was not incurred in active 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
April 2005, prior to the initial decision on the claims in 
July 2005, as well as in October 2006 and November 2007.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in connection with the claim and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the April 2005 and November 2007 letters stated 
that in order to establish service connection the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The October 2006 and November 2007 letters 
also indicated that establishing service connection on a 
secondary basis requires evidence of the claimed physical or 
mental condition and a relationship between the claimed 
condition and the service- connected condition.  
Additionally, the January 2006 statement of the case (SOC) 
and the January 2007, May 2008, and July 2008 supplemental 
statements of the case (SSOC) notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claims.  These documents also provided him with the 
pertinent regulations.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2005, October 2006, and 
November 2007 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claims, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2005, October 2006, and November 2007 letters notified 
the veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  Those letters also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the April 2005, October 2006, and 
November 2007letters also informed him that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the November 2007 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the veteran's condition.  The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all identified and available VA and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  The veteran was also afforded VA 
examinations in June 2005 and April 2008.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, including hypertension, may be 
also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  The Board notes that the May 2008 SSOC did 
provide the veteran with the amended version of the 
regulations.  As such, the Board finds that there is no 
prejudice to the veteran by the Board proceeding to address 
the merits of the claims in this decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


I.  Hypertension

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of such 
a disorder.  In fact, his October 1969 separation examination 
found his heart and vascular system to be normal, and his 
blood pressure ws recorded as 120/80.  The veteran also 
denied having a medical history of high blood pressure at 
that time.  Parenthetically, the Board notes that the term 
"hypertension" refers to persistently high arterial blood 
pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic.  See Dorland's Illustrated Medical Dictionary 
635 (26th ed. 1985).  Similarly, for VA rating purposes, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, 
Code 7101, Note 1 (2007).  Moreover, the medical evidence of 
record does not show that the veteran sought treatment for 
hypertension immediately following his period of service or 
for many decades thereafter.  Therefore, the Board finds that 
hypertension did not manifest in service or within one year 
thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
hypertension, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first symptoms of hypertension 
is itself evidence which tends to show that the disorder did 
not have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the veteran's 
current hypertension to the his military service.  As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which current 
hypertension could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
medical evidence of record which links any current disorder 
to a disease or injury in service.  Therefore, the Board 
finds that hypertension did not manifest during service or 
within one year of separation from service and has not been 
shown to be causally or etiologically related to an event, 
disease, or injury in service. 

As to the veteran's claim that his hypertension is related to 
his service-connected diabetes mellitus, the Board also finds 
that the medical evidence of record does not support this 
contention.  Although the veteran has a current diagnosis of 
hypertension and is service-connected for diabetes mellitus, 
the medical evidence has not established a relationship 
between these disorders.  In this regard, the June 2005 VA 
examiner indicated that the veteran's hypertension was 
essential and commented that it was not related to his 
diabetes mellitus, as it predated the diagnosis of diabetes 
mellitus and there was no secondary cause for hypertension 
found.  

In addition, the veteran was afforded another VA examination 
in April 2008 by the same examiner.  He again explained that 
the veteran had essential hypertension and stated that the 
disorder was not related to his diabetes mellitus. The 
examiner reiterated that the veteran's hypertension long 
predated the onset of diabetes mellitus, and as such, the 
cause and effect was not shown.  He also noted that for 
hypertension to be related to diabetes a secondary cause 
needs to be found such as one would see with renal 
insufficiency with an elevated creatinine.  

The April 2008 VA examiner further opined that the veteran's 
hypertension had not been aggravated by his diabetes 
mellitus.  In particular, he noted that the veteran had had 
stable serum creatinines over the years without any evidence 
of end-organ damage.  He stated that he had reviewed the same 
consideration in the past with renal staff as well as a staff 
renal physician who stated that that for hypertension to show 
aggravation by diabetes mellitus, one would need to see end-
organ pathology or damage from diabetes mellitus of a 
significant degree.  In addition, the April 2008 VA examiner 
noted that the veteran's hypertension had shown subtle 
elevations over the years with medication adjustment, but 
also observed that his had remained stable in recent years up 
until the medication change in 2006.  Therefore, the examiner 
concluded that he did not see any specific aggravation with 
hypertension from his diabetes mellitus for reasons given 
above as well as fairly stable blood pressure readings in 
recent years.  

Simply put, the evidence absent from the record is a medical 
opinion to the effect that the veteran's service-connected 
diabetes mellitus either caused or aggravated his 
hypertension.  Accordingly, service connection cannot be 
granted on a secondary basis.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hypertension.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for hypertension is not warranted. 


II.  Congestive Cardiomyopathy

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for congestive 
cardiomyopathy.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of a 
cardiovascular disorder.  In fact, his October 1969 
separation examination found his heart and vascular system to 
be normal, and he denied having a medical history of pain or 
pressure as well as palpitation or a pounding heart.  
Moreover, the medical evidence of record does not show that 
the veteran sought treatment for congestive cardiomyopathy 
immediately following his period of service or for many 
decades thereafter.  The Board finds this gap in time 
significant, and, as noted above with regard to the claim for 
service connection for hypertension, it weighs against the 
existence of a link between current congestive cardiomyopathy 
and the veteran's military service. Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  Therefore, 
the Board finds that congestive cardiomyopathy did not 
manifest in service or for many years thereafter.

In addition to the lack of evidence showing that congestive 
cardiomyopathy manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link a current disorder to the his military service.  As 
noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which current 
congestive cardiomyopathy could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there is any medical 
evidence of record, which links any current disorder to a 
disease or injury in service.  Therefore, the Board finds 
that congestive cardiomyopathy did not manifest during 
service or for many years thereafter and has not been shown 
to be causally or etiologically to an event, disease, or 
injury in service. 

As to the veteran's claim that his congestive cardiomyopathy 
is related to his service-connected diabetes mellitus, the 
Board also finds that the medical evidence of record does not 
support this contention.  Although the veteran has a current 
diagnosis of congestive cardiomyopathy and is service-
connected for diabetes mellitus, the medical evidence has not 
established a relationship between these disorders.  The June 
2005 VA examiner did not address the relationship between the 
veteran's congestive cardiomyopathy and diabetes mellitus, 
but did indicate that the disorder was secondary to his 
hypertension.  However, the fact remains that service 
connection for hypertension has not been established.  

Moreover, the April 2008 VA examiner opined that the etiology 
of the veteran's congestive heart failure is more likely his 
longstanding hypertension because he had normal coronary 
artery disease without any evidence of ischemia to account 
for the congestive heart failure.  He indicated that the lack 
of coronary artery disease would be evidence against diabetic 
end-organ damage to account for the congestive heart failure 
as one would see with ischemic cardiomyopathy.  The examiner 
noted that the veteran had nonobstructive coronary congestive 
cardiomyopathy that fits the pattern from longstanding 
hypertension, which would also lead to the development of 
valvular heart changes which were noted at the time of his 
catheterization in 2004.  

The April 2008 VA examiner also stated that the veteran's 
congestive heart failure had not been aggravated by his 
diabetes mellitus and commented that he did not have any 
significant coronary artery disease from his diabetes that 
would be the likely culprit in the event of the development 
of congestive heart failure.  Rather, he had typical cardiac 
changes that one finds with longstanding hypertension.  As 
such, the April 2008 VA examiner concluded that there is no 
evidence of cause or aggravation of the heart failure from 
diabetes mellitus.  

Simply put, the evidence absent from the record is a medical 
opinion to the effect that the veteran's service-connected 
diabetes mellitus either caused or aggravated his congestive 
cardiomyopathy.  Accordingly, service connection cannot be 
granted on a secondary basis.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for congestive 
cardiomyopathy.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for congestive cardiomyopathy is not warranted. 


ORDER

Service connection for hypertension is denied.

Service connection for congestive cardiomyopathy is denied.




REMAND

Reason for Remand:  To ensure compliance with a prior remand 
and allow for the initial consideration of the merits of a 
claim.

As previously noted in the October 2007 Board remand, certain 
dental conditions, including periodontal disease, are not 
considered disabling by VA and may be service-connected 
solely for the purpose of determining entitlement to VA 
dental examination or outpatient dental treatment under the 
provisions of 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381(a) 
(2006); see also 38 C.F.R. § 4.150 (2007).  The RO has denied 
the veteran's claim on this basis.  However, a claim for 
service connection for a dental disorder is also considered a 
claim for VA outpatient dental treatment.  Mays v. Brown, 5 
Vet. App. 302 (1993).  In this case, the veteran's claim of 
service connection for gum disease for the purposes of 
receiving VA outpatient dental treatment has not yet been 
considered.  A remand for this action was necessary as the 
Board's consideration of this issue in the first instance 
would result in prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby).

Following the October 2007 remand, the RO sent the veteran a 
general notice letter in November 2007 and issued a 
supplemental statement of the case (SSOC) in July 2008.  The 
SSOC advised the veteran that he should go to the nearest VA 
Medical Center or outpatient dental treatment to apply for 
treatment for the purpose of determine entitlement to dental 
examinations or outpatient treatment.  However, as previously 
discussed, the Court has held that a claim for service 
connection for a dental disorder is also considered a claim 
for VA outpatient dental treatment.  See Mays v. Brown, 5 
Vet. App. 302 (1993).  As such, the veteran already has a 
pending claim for such benefits.  

The United States Court of Appeals for Veteran's Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance."  Id.  Therefore, the Board 
finds it necessary to remand the veteran's claim again to 
comply with the prior remand and to allow initial 
consideration of entitlement to service connection for gum 
bleeding for the purpose of obtaining VA outpatient dental 
treatment by the appropriate entity.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

The RO should refer the veteran's 
claim for service connection for 
bleeding gums for the purpose of 
obtaining VA outpatient dental 
treatment for consideration and 
adjudication.  If the claim falls 
under the jurisdiction of a VA Medical 
Center or VA dental clinic, the RO 
should forward the veteran's claim 
there for adjudication. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


